DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-12, 21-28
Claims amended: 4, 
Claims cancelled: 13-20
New claims: 21-28

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-10, 12, 21, 23-24, 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US pgpub: 20140122255) to (Snyder).
Regarding 1, 21, Snyder teach a processor; and a memory that stores executable 
instructions that, when executed by the processing system, … non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: receiving a series of functional steps for execution (Snyder, P. 59-61).  Snyder teach provide a mapped software client that facilitates performance of operations, the operations comprising: receiving a series of functional steps for execution by the mapped software client, wherein the mapped software client provides a common functionality for a particular display platform; and performing the series of functional steps to implement a display of a dynamic advertisement. (Snyder, Fig. 1-3, P4, 34, 51-82, teach a dynamic advertisement display system, wherein depending upon what the user selects and device they are on different versions of the ad can be display dynamically)

Regarding claim(s) 2, Snyder teach the dynamic advertisement is user interactive. (Snyder, Fig. 1-3, P34, teach a dynamic advertisement display system, wherein depending upon what the user selects and device they are on different versions of the ad can be display dynamically)

Regarding claim(s) 5, 23, Snyder teach the device, the non-transitory, machine-readable medium, the series of functional steps, retrieving ad content for the dynamic advertisement. 
using the Ad server and other parts of the system network for Ad delivery).

Regarding claim(s) 6, 24, Snyder teach the device, the non-transitory, machine-readable medium, the operations, displaying the ad content on the particular display platform, the series of functional steps. 
Snyder teach displaying ad content on display platform in accordance with series of functional steps. (Snyder, Fig. 3-5, P4, 34, 51-82, teach a dynamic advertisement display system, wherein depending upon what the user selects and device they are on different versions of the ad can be display dynamically).

Regarding claim(s) 7, Snyder teach the device. 
Snyder teach device is a set-top box, a dongle, a smart phone, a smart television, a tablet, or a computing device. (Snyder, Fig. 3-5, P.34,).

Regarding claim(s) 9, 26, Snyder teach the device, the non-transitory, machine-readable medium, the operations, the dynamic advertisement.	Snyder teach recognizing an opportunity to invoke the dynamic advertisement. (Snyder P. 84-85)

Regarding claim(s) 10, Snyder teach the device, the opportunity, the device.	Snyder teach receiving a keypress of a button on a controller. (Snyder P. 59, input from specific device, and devices can have keyboards)

Regarding claim(s) 12, 27, Snyder teach the device, the non-transitory, machine-readable medium, the operations, the opportunity, wherein the series of functional steps are received. 
Snyder teach providing a notification to an ad delivery domain of opportunity, wherein series of functional steps are received responsive to notification provided. (Snyder, Fig. 1-5, P4, 34, 51-82, 84-85 teach a dynamic advertisement display system, wherein depending upon what the user selects and device they are on different versions of the ad can be display dynamically).

Regarding claim(s) 28, Snyder teach method receiving, by a processing system comprising a processor that implements a mapped software client, a series of functional steps for execution by the mapped software client, wherein the mapped software client provides a common functionality for a particular display platform; and performing, by the processing system, the series of functional steps to implement a display of a dynamic advertisement, wherein the series of functional steps include: retrieving ad content for the dynamic advertisement from a content delivery network and displaying the ad content on the particular display platform. (Snyder, Fig. 1-5, P4, 34, 51-82, 84-85, teach a dynamic advertisement display system, wherein depending upon what the user selects and device they are on different versions of the ad can be display dynamically).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US US PGPUB: 20140122255) to (Snyder) in view of (US PGPUB: 20210400321) to (McClendon JR.)
Regarding claim(s) 3, 4, 22, Snyder teach the device, the dynamic advertisement, the non-transitory, machine-readable medium.	Snyder fails to specifically teach advertisement selector, a user interface shaped in a 
McClendon Jr. teach advertisement selector, a user interface shaped in a cube, and wherein each face of the cube enables a viewer to select a category symbol or band for a type of advertisement that will be displayed. (McClendon Jr. Fig. 1, P. 14, 20, 31 cube with ads on each side of it for user selection.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder by advertisement selector, a user interface shaped in a cube, and wherein each face of the cube enables a viewer to select a category symbol or band for a type of advertisement that will be displayed as taught by McClendon Jr. in order to provide a new and useful method for serving interactive content in the field of digital advertising.

Claim(s) 8, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20140122255) to (Snyder) in view of (US PGPUB: 20210235163) to (Hirsch)
Regarding claim(s) 8, 25, Snyder teach the device, the non-transitory, machine-readable medium, the series of functional steps.	Snyder fails to specifically teach provided in a JavaScript Object Notation (JSON) format. 
Hirsh teach provided in a JavaScript Object Notation (JSON) format. (Hirsh P. 65, 100,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder by provided in a JavaScript .

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20140122255) to (Snyder) in view of (US PGPUB: 20200099978) to (Korn)
Regarding claim(s) 11, Snyder teach the device, the dynamic advertisement.	Snyder fails to specifically teach a pause advertisement. 
Korn teach a pause advertisement. (Korn P. 18-20, 30, 37, 51-52, 54-55, pause media content and that is treated as a request for Ad insertion)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder by a pause advertisement as taught by Korn in order to provide improved client devices of ad opportunities.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421